DETAILED ACTION
Amendment received 4 April 2022 is acknowledged.  Claims 8-20 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4 April 2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “320” and “322” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities: “the” should be inserted before “fastening tool” in line 6.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 12, “the frame structure” in line 2-3 lacks proper antecedent basis.  Clarification is required.
As per Claim 19, “the second detection condition” in line 2 lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10, 12-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durkos (US Patent No. 5,904,789).

As per Claim 8, Durkos discloses a robotic fastening system (10) operative to autonomously fasten a first subassembly (62) to a second subassembly (58) at a plurality of fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 1-2, 10-12; 5:15-6:24, 13:54-15:51), the system (10) comprising:
a fastening tool (64) arranged to deploy fasteners (132) to secure portions of the first subassembly (62) to the second subassembly (58) at various ones of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 1-3, 10-12; 5:15-6:64, 13:54-15:51);
a set of actuators (e.g., 24, 72, 188) arranged to move the fastening tool (64) to the various ones of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 1-4, 10-12; 5:15-7:50, 13:54-15:51), wherein fastening tool (64) is movable along a longitudinal direction (22), a transverse direction (70), and a height direction (112) (Figs. 1-4, 5:15-7:50);
a proximity sensor (116, 118) fixed proximate the fastening tool (64) and movable with the fastening tool (64) (Fig. 3, 6:41-57);
a controller circuit (e.g., 260, 274, 278, 284, 302) operative to individually (as per 278, 284, 302) control each of the set of actuators (e.g., 24, 72, 188) and to read (as per 262 of 260) an output of the proximity sensor (116, 118) (Figs. 3, 6-7, 6:41-57, 8:28-9:50), wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is programmed (as per 388) to execute a fastening-tool movement routine (as per 394) to move the fastening tool (64) to a first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 10-12, 13:54-15:51) wherein:
the fastening tool (64) is initially moved toward a nominal expected position (as per 428) of the first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) according to a predefined movement profile (as per 414) (Figs. 10-12, 13:54-15:51);
on approach of the fastening tool (64) to the first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12), an output of the proximity sensor (116, 118) is compared against first detection criteria (as per 418) (Figs. 10-12, 13:54-15:51);
in response to satisfaction (as per YES at 418) of the first detection criteria (as per 418), the motion of the fastening tool (64) is adjusted (as per 432) and the output of the proximity sensor (116, 118) is compared against second detection criteria (as per 430) that is different from the first detection criteria (as per 418) (Figs. 10-12, 13:54-15:51);
in response to satisfaction (as per 432) of the second detection criteria (as per 430), the fastening tool (64) deploys (as per 434) a fastener (132) to secure the first subassembly (62) to the second subassembly (58) at the first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 10-12, 13:54-15:51).

As per Claim 9, Durkos further discloses wherein the first detection criteria (as per 418 to 428 via 420, 422) includes criteria to detect a first edge (as per “knots or heavy grain lines” in 15:15-22) of the second subassembly (58) and wherein the second detection criteria (as per 430) includes criteria to detect a portion of the first subassembly (62) (Figs. 10-12, 13:54-15:51).
As per Claim 10, Durkos further discloses wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is further operative to process the output of the proximity sensor (116, 118) to store a plurality of proximity measurement samples (as per 414, 424, 440, 442) and compute a running statistical summary of the plurality of samples (Figs. 10-12, 13:54-15:51), and wherein the first detection criteria (as per 418) and the second detection criteria (as per 430) each defines a range of proximity differences between a current at least one proximity sample (as per 414, 424, 440, 442) and the statistical summary (Figs. 10-12, 13:54-15:51).

As per Claim 12, Durkos further discloses wherein the predefined movement profile (as per 414) includes motion of the fastening tool (64) in a direction perpendicular (as per 112) to an expected edge of the frame structure (Figs. 3, 10-12; 6:41-57, 13:54-15:51).

As per Claim 13, Durkos further discloses wherein the adjusted (as per 432) motion of the fastening tool (64) includes motion in a direction (as per 22, 70, 112) perpendicular to an expected neutral axis of a portion of the first subassembly (62) (Figs. 3, 10-12; 6:41-57, 13:54-15:51).

As per Claim 15, Durkos further discloses wherein the predefined movement profile (as per 414) includes motion of the fastening tool (64) along a curvilinear trajectory (Figs. 10-12, 13:54-15:51).

As per Claim 16, Durkos further discloses wherein the initial movement of the fastening tool (64) according to the predefined movement profile (as per 414) includes scanning of the fastening tool (64) in a predefined region proximate the nominal expected position of the first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) (Figs. 10-12, 13:54-15:51).

As per Claim 17, Durkos further discloses wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is programmed to vary (as per 424, 442) the predefined movement profile (as per 414) in response to the output of the proximity sensor (116, 118) (Figs. 10-12, 13:54-15:51).
As per Claim 19, Durkos further discloses wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is programmed to indicate an exception condition (as per 424) in response to non-satisfaction of the second detection condition (Figs. 10-12, 13:54-15:51).

As per Claim 20, Durkos further discloses wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is programmed to forgo deployment of the fastener (132) at the first one (as per first instance through 428) of the fastening sites (as per next target in BLOCK 426 in Fig. 11 via NO at 436 in Fig. 12) in response to the exception condition indication (as per 424) (Figs. 10-12, 13:54-15:51).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Durkos (US Patent No. 5,904,789) in view of Bullen (US Patent No. 5,848,458).

As per Claim 11, Durkos discloses all limitations of Claim 8.  Durkos does not expressly disclose wherein the first detection criteria and the second detection criteria are dynamically varied based on speed of the motion of the fastening tool.
Bullen discloses a system (200) for positioning a machine tool (265) via motors (230, 236, 250) (Figs. 2A-B; 4:16-6:7).  The machine tool (265) is governed by a controller (516) in accordance with a task signal (514) (Fig. 6; 7:63-8:63).  The task signal (514) defines velocity commands for the motors (230, 236, 250) (Fig. 6; 8:9-63) that are corrected in view of detected error (9:16-29).  As such, Bullen teaches controlling positioning of the tool dynamically based on speed of the motion of the tool.  In this way, the tool (265) is controlled in accordance with a desired vector (Fig. 6; 8:9-63).  Like Durkos, Bullen is concerned with robot control systems.
Therefore, from these teachings of Durkos and Bullen, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Bullen to the system of Durkos since doing so would enhance the system by controlling in accordance with a desired vector.  Applying the teachings of Bullen to the system of Durkos would involve “wherein the first detection criteria and the second detection criteria are dynamically varied based on speed of the motion of the fastening tool” in that the positioning as per Durkos would be informed by the speed control as per Bullen.

As per Claim 14, Durkos discloses all limitations of Claim 8.  Durkos does not expressly disclose wherein the adjusted motion of the fastening tool includes motion at a slower speed than the initial movement.
Bullen discloses a system (200) for positioning a machine tool (265) via motors (230, 236, 250) (Figs. 2A-B; 4:16-6:7).  The machine tool (265) is governed by a controller (516) in accordance with a task signal (514) (Fig. 6; 7:63-8:63).  The task signal (514) defines velocity commands for the motors (230, 236, 250) (Fig. 6; 8:9-63) that are corrected in view of detected error (9:16-29).  As such, Bullen teaches controlling positioning of the tool at a slower speed than the initial movement in response to specified errors.  In this way, the tool (265) is controlled in accordance with a desired vector (Fig. 6; 8:9-63).  Like Durkos, Bullen is concerned with robot control systems.
Therefore, from these teachings of Durkos and Bullen, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Bullen to the system of Durkos since doing so would enhance the system by controlling in accordance with a desired vector.  Applying the teachings of Bullen to the system of Durkos would involve “wherein the adjusted motion of the fastening tool includes motion at a slower speed than the initial movement” in that the positioning as per Durkos would involve reducing speed in response to specified vector errors as per Bullen.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Durkos (US Patent No. 5,904,789) in view of Sasaki (US Patent No. 4,651,601).

As per Claim 18, Durkos discloses all limitations of Claim 17.  Durkos further discloses wherein the controller circuit (e.g., 260, 274, 278, 284, 302) is programmed to vary (as per 424, 442) the predefined movement profile (as per 414) in response to the output of the proximity sensor (116, 118) (Figs. 10-12, 13:54-15:51).
Durkos does not expressly disclose wherein output of the proximity sensor includes collision detection.
Sasaki discloses a control system (as per 1, 9, 10) for a machine tool (as per 25, 24) (Fig. 1; 2:22-3:2).  Positioning of the machine tool (as per 25, 24) is governed by a controller (as per 1, 9, 10) (Fig. 1; 2:22-3:2).  In one embodiment, the controller (as per 1, 9, 10) includes a collision prevention routine (as per punching inhibit region in Fig. 5) that operates to prevent operations that would involve a collision (Fig. 5; 3:52-4:12).  In this way, breaking down of the machine tool is prevented (1:8-15).  Like Durkos, Sasaki is concerned with machine tool systems.
Therefore, from these teachings of Durkos and Sasaki, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sasaki to the system of Durkos since doing so would enhance the system by preventing breaking down of the system.  Applying the teachings of Sasaki to the system of Durkos would involve “wherein output of the proximity sensor includes collision detection” in that positioning as per Durkos would be informed by collision prevention as per Sasaki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664